Though it be insisted that a conveyance for the purpose of defrauding creditors, and upon trust that the property should be reconveyed to the grantor, should not be asserted in equity, so as to be carried into effect as between the parties themselves, when one endeavors to deceive the other after the main purpose is accomplished, and that equity *Page 211 
will not hear one of them complain that the other, having (230) concurred in defrauding creditors, now endeavors to defraud his co-agent, but will leave the parties in the situation where they have placed themselves, and by so acting, render it unsafe for a debtor fraudulently disposed to place such a degree of confidence in any one: yet I am of opinion that if a debtor, with intent to defraud creditors, convey to a third person, who promises to hold in trust for his benefit, the grantee should be compelled in equity to perform the trust. This contract is only void as to creditors, it is binding to all purposes as between the parties themselves.
Quere de hoc. — Et vide 1 Fonb., 128, 138; 2 Vern., 602, 71; 2 Vezey, 375; 1 P. W., 620; 8 T., 95.
NOTE. — See contra, Mulford v. __________, post, 244; Vick v.Flowers, 5 N.C. 321; Jackson v. Marshall, ibid., 323.